The matter of the regularity of the judgment committing the minor above mentioned to the Preston School of Industry was before this court in criminal case No. 543, ante, p. 751, an opinion in which has been this day filed reversing the judgment. In this proceeding we think that the commitment issued to the superintendent of the Preston School of Industry on its face is sufficient to warrant the detention of the minor. The prayer of the petition is therefore denied, and it is ordered that the minor, David Brodie, remain in the custody of the superintendent of the Preston School of Industry until required to be returned to the county of Los Angeles for rehearing on the charge upon which he was convicted, or until otherwise discharged by law.
 *Page 1